internal_revenue_service te_ge technical_advice_memorandum number release date area director area te_ge appeals cleveland oh date taxpayer's name taxpayer's address taxpayer's id no year s involved conference held uils legend organization state state date date date date date date date date date car magazine event this memorandum responds to a request dated date from appeals area for technical_advice regarding an organization exempt under sec_501 c during its and tax years our analysis and conclusion are set forth below issues whether three specific activities engaged in by organization the solicitation and receipt of advertising income for a club magazine from nonmembers the solicitation and receipt of car racing event sponsorship payments from nonmembers and the conduct of an annual raffle limited to members constitute the active_conduct of businesses not traditionally carried on by social clubs exempt under sec_501 c in determining the amount of gross_receipts relating to the sponsorship payments which amount should be used as gross_receipts - actual gross amounts received or actual gross amounts received less qualified sponsorship payments as defined in sec_513 if any or all of these activities are determined to be nontraditional is the extent to which they are engaged and or the amount of income generated by them enough to jeopardize organization's exempt status if organization's exempt status should be revoked is it entitled to relief from retroactive application under the provisions of sec_7805 facts organization was originally incorporated in state on date to promote interest in motoring activities and to encourage safe and skillful driving classes publications and activities related to motor touring organization was recognized as exempt under sec_501 c on date and issued an sec_501 group ruling on date in date organization relocated to state and incorporated as a nonprofit organization on date on date organization filed articles of merger in which the state organization was merged into the state club on date organization applied for recognition of exemption organization received a determination_letter recognizing it as exempt under sec_501 c on date organization received a sec_501 c group_exemption_letter on date organization's form_1024 application states that its mission is to enhance the car experience for its members by providing services support information and activities that promote camaraderie and encourage social awareness and responsibility organization is an owner-support network and includes car owners of classic and current models organization offers a range of services to members such as publication of a monthly magazine magazine several driving events an annual national club gathering event and an annual raffle of cars organization's monthly publication magazine contains various articles monthly columns letters to the editor product reviews and technical information relating to car ownership magazine accepts paid advertising from both members and nonmembers however advertising is limited to items and events that specifically relate to car ownership organization does not solicit or receive general advertising and has a policy to only accept advertising from vendors who serve the interest of enhancing the car ownership experience organization's national club gathering event includes driving education and other driving and racing activities technical sessions vendor displays and presentations as well as social events for members organization accepts sponsorship payments from outside vendors for event as well as other club racing activities in exchange for sponsorship payments for event sponsors receive booth space to exhibit their products program book advertising and other_benefits similar to its guidelines for the type of magazine advertisements it accepts organization limits sponsorship opportunities to entities having a connection to car motoring and ownership organization also has an annual car raffle that takes place at event raffle tickets are sold online or by mail and may only be purchased by organization's members who are in good standing the winner need not be present at event but winning tickets cannot be assigned sold or transferred organization receives income from membership dues merchandise sales to members registration and vendor fees at various gatherings investment_income mailing list rentals an affinity credit card agreement book royalties as well as from advertising sponsorship of club events and an annual raffle event it is the income from the conduct of the following activities that is the subject of the request advertising in magazine sponsorship income from event and an annual raffle during all tax years in question organization's gross_receipts from nonmembers were less than percent of its total gross_receipts law sec_501 c provides for the federal tax exemption of clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_512 sets forth special unrelated_business_income_tax rules for organizations described in sec_501 it provides that the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in sec_512 and sec_512 provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid revrul_68_535 c b holds that a social_club that regularly sells liquor to its members for consumption off its premises is not entitled to exemption under sec_501 c the revenue_ruling states that the regular sale of liquor is a service to a social club's members that is neither related to nor in furtherance of a social club's exempt purposes since such activity is neither social nor recreational the club is not operated exclusively for pleasure recreation and other non profitable purposes within the meaning of sec_501 c revrul_69_68 1969_1_cb_153 holds that operation of gaming devices by a social_club organization for the pleasure of its members and guests does not affect the club's exempt status even though the operation of gaming devices is illegal under local law the ruling notes that maintenance of gaming devices for members and guests of a club is an activity for their pleasure and recreation within the meaning of sec_501 c in 68_tc_200 the court held that a social_club that sold bottled liquor to its members for consumption away from the club's premises where the sales from this activity exceeded percent of the club's total gross_receipts did not qualify for exemption under sec_501 c in 104_tc_341 the court considered whether a social_club exempt under sec_501 c could deduct all of its publication expenses under sec_1_512_a_-1 f the taxpayer a ski club published a quarterly magazine and received advertising revenue from advertisers primarily related to the ski industry these included ski resorts travel agencies ski equipment manufacturers and other businesses related to the ski industry analysis publaw_94_568 amended the requirements for sec_501 social clubs this new legislation provided that social clubs must have activities that are substantially for pleasure recreation and other non profitable purposes prior_law required that sec_501 c organizations be organized and operated exclusively for these purposes the senate report on public law s rept 2d sess c b clarified several points the report notes that the tax reform act of extended the unrelated_business_income_tax to sec_501 social clubs due to this change in law all income derived from nonmembers as well as investment_income is subject_to tax even though the organization itself is still classified as an exempt_organization thus the report noted while it is necessary to require that social clubs must still be substantially devoted to the personal recreational or social benefit of members the extent to which such a club can obtain income from nonmember sources can be somewhat liberalized the senate report also explains the two-fold effect of the new legislation first the report notes that it is intended to make clear that sec_501 c organizations may receive some outside income including investment_income without losing their tax-exempt status second the report states that it is intended that a social_club be permitted to derive a somewhat higher level of income than was previously allowed from the use of its facilities or services by nonmembers without the club losing its exempt status the decision in each case as to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based on all the facts and circumstances however the facts and circumstances approach is to apply only if the club earns more than is permitted under the new guidelines if the outside income is less than the guidelines permit then the club's exempt status will not be lost because it receives some nonmember income the report also provides that it is intended that sec_501 organizations be permitted to receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public if an organization has outside income in excess of the percent limit or percent limit in the case of gross_receipts derived from nonmember use of a club's facilities all the facts and circumstances are to be taken into account in determining whether the organization qualifies for exempt status the senate report provides that gross_receipts are defined for this purpose as those receipts from normal and usual activities of the club that is those activities they have traditionally conducted including charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments but excluding initiation fees and capital contributions the report also states that it is not intended that sec_501 organizations should be permitted to receive within the or percent allowances income from the active_conduct of businesses not traditionally carried on by these organizations activities that are not normal and usual activities of a social_club are considered nontraditional activities for the purpose of defining what are normal and usual activities of a social_club it is helpful to refer to revproc_71_17 c b as the committee reports indicate congress did in defining gross_receipts for purposes of the percent limitation in that revenue_procedure normal and usual activities encompass those social and recreational activities upon which the club's exemption is based extension of these traditional exempt social_club activities to the general_public gave rise to unrelated_business_income they resulted in revocation of exemption only if the five percent limitation now percent was exceeded and additionally if a facts_and_circumstances_test was not satisfied based on the foregoing legislative_history it is clear that congress intended to distinguish between traditional and nontraditional activities traditional business activities are subject_to a percent rather than a five percent limitation for nonmember use of a social club's facilities or services by the general_public nontraditional business activities continue to be prohibited subject_to an insubstantial trivial and nonrecurrent test for businesses conducted with both members and nonmembers a prohibited nontraditional business is one that does not further the exempt purposes of the organization even if conducted solely on a membership basis for example the sale of liquor to members for consumption off the club's premises is a nontraditional business activity that precludes exemption see 68_tc_200 date and rev_rul supra in order for organization to be exempt under sec_501 c two tests must be met an activities test and a nonmember income test in determining whether an organization meets the activities test under sec_501 c we must first determine that it is organized for pleasure recreation or other nonprofitable purposes then each activity must be tested to determine if it furthers pleasure recreation or other nonprofitable purposes or is a nontraditional activity that precludes exemption organization satisfies the activities test because substantially_all of its activities are traditional normal and usual activities for a social_club publishing magazine and conducting car events are among the activities that organization conducts that further its sec_501 c exempt_purpose organization's publication of magazine includes various columns articles letters to the editor product reviews and technical information for organization's members because the publication of magazine furthers organization's exempt_purpose it is a traditional activity organization's event and other racing events are similar to its magazine publishing activity event is an annual national club gathering event includes driving education and other non-competitive driving events club racing technical sessions vendor displays and presentations as well as social events for members who attend event furthers organization's exempt_purpose under sec_501 c and is therefore a traditional activity organization annually holds a raffle that is limited to its members prizes are awarded only to persons on organization's membership list and winning tickets cannot be assigned transferred or sold the raffle drawing usually takes place at event organization's raffle activity is a traditional gaming-type activity that furthers its exempt_purpose under sec_501 c see revrul_69_68 supra advertising and sponsorship activities are an insubstantial part of organization's traditional magazine publishing and event activities with respect to the magazine advertising organization makes its magazine available to member and nonmember advertisers organization does not solicit or receive general advertising and limits the advertising it accepts to items and events that specifically relate to car ownership this advertising activity is similar to that carried on by the organization in 104_tc_341 an sec_501 c ski club that accepted ski-related advertising in its ski periodical with respect to its event activity organization makes event available to members and sponsors in exchange for their payments sponsors receive booth space advertisements in the event program books and other_benefits similar to its restrictions on its acceptance of magazine advertisements organization limits sponsorship opportunities to entities having a connection to car motoring and ownership in addition to the activities test organization meets the nonmember income test the percentage of outside income that organization receives from advertising in magazine and sponsorship payments from event is less than percent of its gross_receipts receipts from normal and usual activities these nonmember gross_receipts give rise to unrelated_business_income under sec_512 unlike the gross_receipts from the magazine advertisements and event sponsorships which are from nonmembers the gross_receipts from organization's raffle are solely derived from its membership under sec_512 these gross_receipts constitute exempt_function_income and are therefore excluded from the definition of unrelated_business_taxable_income under sec_512 the final issue is whether sec_513 applies to reduce the gross_receipts organization receives from event sponsorships as an organization recognized as exempt under sec_501 organization is subject_to the special unrelated_business_income_tax rules of sec_512 sec_512 provides that the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in sec_512 and sec_513 is not one of the enumerated modifications under sec_512 and therefore does not apply in this case based on the facts and representations we rule as follows the solicitation and receipt of advertising income for a club magazine from nonmembers the solicitation and receipt of car racing event sponsorship payments from nonmembers and the conduct of an annual raffle limited to members do not constitute the active_conduct of businesses not traditionally carried on by social clubs exempt under sec_501 c in determining the amount of gross_receipts relating to the sponsorship payments sec_513 does not apply organization's activities and the amount of income generated by them do not jeopardize its exempt status because organization's exempt status should not be revoked we do not need to determine if it qualifies for relief from retroactive application under the provisions of sec_7805 this memorandum is based on the facts as they were presented and on the understanding that there will be no material_change in these facts this memorandum does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning federal_income_tax status this memorandum should be kept in your permanent records a copy of this memorandum is to be given to organization sec_611 o k provides that it may not be used or cited as precedent
